Citation Nr: 0714211	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-35 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for skin rash, claimed 
as secondary to Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from November 1968 to November 
1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was scheduled for a videoconference hearing in 
September 2004 but failed to appear for that hearing.  


FINDINGS OF FACT

1.  The veteran had active duty service in Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.  

2.   Hepatitis C was not diagnosed during service or for many 
years after service and is not otherwise related to service.

3.  A skin rash, diagnosed as tinea cruris, is not related to 
service and is not a disease for which service connection may 
be presumed secondary to Agent Orange.  

4.  The veteran does not currently have diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2006). 

2.  A skin rash was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

3.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 




A.  Duty to Notify

In letters dated in July 2003 and in September 2003, the RO 
provided the veteran with notice of the information and 
evidence required to substantiate his service connection 
claims.  These notice letters complied with the timing 
requirements set forth in Pelegrini, as they were provided 
prior to the rating decisions on appeal. These letters 
explained VA's duty to assist with the development of the 
veteran's claim and stated what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining.  The veteran was advised to submit 
any relevant evidence in his possession.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


B.  Duty to Assist

The RO made reasonable efforts to obtain the records 
identified by the veteran.  The evidence that has been 
obtained and associated with the claims file includes service 
medical records, as well as post-service private and VA 
medical records.  The veteran has also been afforded VA 
examinations in conjunction with these claims.  The veteran 
has not identified any outstanding evidence that is relevant 
to these claims.  The Board therefore concludes that the duty 
to assist has been satisfied in this case, and the Board may 
proceed to review the veteran's claims. 


II.  Applicable Legal Criteria - Service Connection

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including diabetes mellitus, if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and such 
disease became manifest to a degree of 10 percent within one 
year from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 
The veteran's claim is based on the theory that he was 
exposed to herbicide agents while service in Vietnam.  Under 
38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent, including Agent Orange, during active 
military, naval or air service and has a disease that is 
listed in § 3.309(e), such disease shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease in service, 
provided that the rebuttable presumptions of § 3.307(d) are 
also satisfied.  The diseases that may be presumptively 
associated with service connection when the rebuttable 
presumption provisions of § 3.307(d) include:  chloracne or 
other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteasarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma).  § 3.309(e).    
Applicable regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 (the "Vietnam Era").  38 C.F.R. 
§ 3.307(a)(6)(iii)
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).
The veteran is not limited to demonstrating service 
connection is warranted on a presumptive basis.  Service 
connection may also be established with proof of actual 
direct causation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994). 
Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999). 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis of Claims

A.	Service connection for Hepatitis C

The veteran contends that he contracted Hepatitis C from 
shots he had during service.

The veteran had active duty service from November 1968 to 
November 1971.  Service medical records are negative for a 
diagnosis of Hepatitis C.

Post-service VA and private medical records dated from 1998 
to the present show treatment for Hepatitis C.  

The veteran underwent a VA examination in July 2005.  The 
examiner interviewed the veteran.  The examiner noted the 
veteran's contention that he contracted hepatitis C from 
inoculation injectors.

The veteran reported that he was diagnosed with hepatitis C 
in 1996 or 1997.  The examiner noted a history of IV drug use 
in the 1980's and a long history of crack cocaine use.

The examiner diagnosed hepatitis C and opined that hepatitis 
C is not related to injections during service.  The examiner 
noted the veteran's reported history of IV drug use in the 
1980's and his reported history of crack cocaine use and 
stated that the veteran's hepatitis C is most likely related 
to IV drug use  The examiner opined that a review of the 
literature shows that there has never been a documented case 
of hepatitis in the military from the injectors.  

As noted above, a grant of service connection requires 
medical evidence of (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson, supra.    
 
 In this case, there is no medical evidence of a nexus 
between the veteran's service and his claimed exposure to 
hepatitis C during service.  Moreover, the veteran's 
statements regarding are not probative on the point of 
causation.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the veteran's own assertion is not sufficient to 
provide a nexus to service.  

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection 
for hepatitis C.  As the evidence is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt.   


B.	Service connection for skin rash

The veteran contends that he suffers from skin rashes that 
began during service.   He argues that his skin condition is 
related to Agent Orange exposure.  

The service medical records do not contain any complaints or 
findings of a skin condition.  The September 1971 separation 
examination reflects normal findings.  
  
Post-service treatment for dermatitis is first shown in VA 
medical records dated in 1998.  These medical records do not 
provide any medical opinions relating the veteran's 
dermatitis to service.

The veteran had a VA examination in July 2005.  The examiner 
interviewed the veteran.  The veteran complained of a skin 
rash of many years in duration.  He reported that this rash 
affects his chest and back and is flaky and itchy.   The 
examiner rendered a diagnosis of tinea cruris.  The examiner 
stated that, "tinea cruris is a fungal infection and is 
completely unrelated to Agent Orange." 

The Board notes that dermatitis and tinea cruris are not 
among the skin conditions for which service connection may be 
presumed based upon exposure to Agent Orange.  However, while 
service connection for the veteran's skin condition may not 
be presumed, the Board must still consider whether there is 
evidence of direct service connection.

The Board concludes that the evidence in this case does not 
support a grant of service connection on a direct basis.  
There is no evidence of complaints or diagnoses of a skin 
condition in service, and a competent VA medical opinion 
found no relationship to Agent Orange exposure.  

Finally, the Board has considered the veteran's statements 
regarding his skin condition.  However, as noted above, where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Grottveit, supra.; Espiritu, supra.  As there is 
preponderance of the evidence against the veteran's claim for 
service connection for a skin rash, the claim must be denied.

C.	Service connection for diabetes mellitus

The veteran asserts that he has diabetes mellitus as a result 
of Agent Orange exposure.

The veteran's service medical records are negative for a 
diagnosis of diabetes.

Post-service medical records,  including VA and private 
treatment records, are negative for any diagnosis or 
treatment of diabetes mellitus. 
 
The veteran underwent a VA examination in February 2004.  The 
VA examiner noted that the veteran was not on any medication 
for diabetes mellitus at the time of the examination.  The 
examiner reviewed the claims file and noted that there was no 
documentation of the veteran being treatment for diabetes 
mellitus.  The examiner concluded that there was no history 
of diagnosis or treatment for diabetes.  

At the July 2005 VA examination, the veteran had a normal 
glucose tolerance test.  The examiner found no evidence of 
diabetes mellitus.  

There is no evidence in the file that the veteran has been 
diagnosed with diabetes mellitus.  Congress has specifically 
limited entitlement to service-connection for instances in 
which disease or injury have resulted in a disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, as there is no evidence that the veteran currently 
has diabetes, his claim for service connection for diabetes 
must be denied.  


ORDER

Service connection for hepatitis C is denied.

Service connection for a skin rash is denied.

Service connection for diabetes mellitus is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


